Citation Nr: 0015733	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for bilateral eye 
disability.

4.  Entitlement to service connection for respiratory 
disability.

5.  Entitlement to a compensable evaluation for sinus 
bradycardia with left anterior fascicular block.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970, from September 1972 to October 1980, and from May 1984 
to June 1995.  This case was remanded by the Board of 
Veterans' Appeals (Board) in December 1998 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional actions, to include adjudication of 
the raised issues of entitlement to service connection for 
bursitis of the left shoulder and for psychiatric disability, 
to include post-traumatic stress disorder (PTSD), as well as 
adjudication of whether a compensable evaluation is warranted 
for multiple noncompensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324.  The case was 
returned to the Board in April 2000.

An August 1999 rating decision denied service connection for 
PTSD and denied a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324, and the veteran was notified of these 
actions later in August 1999; a January 2000 rating decision 
denied service connection for bursitis of the left shoulder, 
and the veteran was notified of this action later in January 
2000.  Since no subsequent correspondence addressing any of 
these issues has been received from the veteran or his 
representative, these issues are not currently before the 
Board.

The issue of entitlement to a compensable evaluation for 
sinus bradycardia with left anterior fascicular block will be 
addressed in the remand portion of this action.





FINDING OF FACT

The claims for service connection for arthritis of multiple 
joints, gastritis, a bilateral eye disability, and 
respiratory disability are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for arthritis of multiple 
joints, gastritis, a bilateral eye disability, or respiratory 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).

Service incurrence of arthritis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

It was noted on the veteran's June 1967 medical history 
report that he complained of shortness of breath and leg 
cramps; physical examination in June 1967 was within normal 
limits, with vision of 20/30 on the right and 20/100 on the 
left, corrected to 20/20 bilaterally.  The veteran complained 
of back strain in January 1969.  Bilateral myopic astigmatism 
was noted in February 1969, corrected to 20/20.  He had 
abdominal pain in February 1970; the impression was gas 
pains.  Physical examination in March 1970 was within normal 
limits, with bilateral vision of 20/20.  

There were no pertinent complaints on his September 1972 
medical history report, and physical examination was within 
normal limits with visual acuity of 20/20 in the right eye 
and 20/30 in the left eye.  X-rays of the hand and knee were 
within normal limits in October and December 1967.  
Uncorrected visual acuity in September 1973 was 20/25 on the 
right and 20/40 on the left.  The veteran had a left wrist 
sprain in December 1976.  He complained of stomach pains in 
May 1977; ruled out appendicitis was noted.  He complained of 
poor distance vision in October 1977.  The veteran indicated 
on a February 1979 medical history report that he had 
stomach, liver, or intestinal trouble.  Physical examination 
in February 1979 was within normal limits with uncorrected 
distant visual acuity of 20/40 in the right eye and 20/200 in 
the left eye, corrected to 20/20 bilaterally.  The diagnosis 
in August 1979 was cervical radiculopathy vs. strain; X-rays 
of the right shoulder and cervical spine were within normal 
limits.  Tendonitis was the assessment in November 1979.  
When the veteran was seen at the optometry clinic in July 
1980, the examiner's impression was convergency insufficiency 
without symptoms.  Physical examination in July 1980 was 
within normal limits, with visual acuity corrected to 20/20 
on the right and 20/20-1 on the left.  Physical examination 
in October 1982 was within normal limits with uncorrected 
visual acuity of 20/30 in the right eye and 20/200 in the 
left eye, corrected to 20/17 on the right and 20/15 on the 
left.  

The veteran did not have any pertinent complaints on his 
April 1984 medical history report, and examination findings 
in April 1984 were essentially the same as in October 1982.  
On eye examination in August 1985, visual acuity was 20/20 
bilaterally with convergence insufficiency.  Myopia was 
diagnosed in February 1988 with bilateral corrected visual 
acuity of 20/20.  The veteran complained on his April 1990 
medical history report of swollen or painful joints, eye 
trouble, leg cramps, frequent indigestion, shortness of 
breath, and chest pain.  Physical examination in April 1990 
was within normal limits with visual acuity the same as in 
April 1984.  Spirometry in April 1990 was within normal 
limits.  The veteran complained in May 1991 of shortness of 
breath.  Pulmonary function studies at that time were not 
interpreted.  A May 1991 chest X-ray showed old granulomas 
and interstitial markings somewhat increased without evidence 
of failure, which were considered questionable chronic 
changes vs. an acute, probable viral related disorder.  
Blurred vision was noted in the left eye in February 1992; 
the assessment was acute onset of left visual blurring, 
spontaneously resolved.  Myopia and presbyopia were also 
noted in February 1992.  

Degenerative joint disease was diagnosed in February 1993.  
The veteran complained of chest pain and shortness of breath 
in September 1993; the assessment was noncardiac chest pain, 
costochondritis vs. gastrointestinal origin.  The veteran 
complained in November 1993 of right lower quadrant pain; 
constipation was the assessment.  The diagnosis on eye 
examination in November 1993 was presbyopia, myopia with 
astigmatism, with uncorrected visual acuity of 20/100 in the 
right eye and 20/200 in the left eye, corrected to 20/20 in 
the right eye and 20/30 in the left eye.  Visual acuity was 
20/20, bilaterally, on eye examination in June 1994.  On his 
February 1995 retirement medical history report, the veteran 
reported painful joints, shortness of breath, bursitis and 
possible arthritis, including the left shoulder, elbow, and 
finger joints.  Physical examination in February 1995 was 
within normal limits, with uncorrected visual acuity of 20/70 
in the right eye and 20/200 in the left eye.  It was noted 
that the veteran had refractive error correctable with 
glasses to 20/20, bilaterally. 

On VA eye examination in September 1995, the veteran's 
bilateral distant visual acuity was corrected to 20/20; the 
diagnosis was "RPE" hypertrophy of the right eye.  On VA 
general medical examination in September 1995, the veteran 
noted a ten year history of intermittent shortness of breath 
and periodic gastrointestinal problems.  He had a 30 pack 
year history of smoking, with no history of asthma, 
bronchitis, or emphysema.  No significant abnormality was 
found on physical examination.  The diagnoses included normal 
feet, elbow and wrist examinations; normal tibia and fibula; 
nocturia of unknown etiology; dyspnea; and gastritis.  X-rays 
of the chest and various joints, as well as an upper 
gastrointestinal series, were considered to be normal.  
Pulmonary function studies were not interpreted.  

On VA general medical examination in April 1999, the veteran 
complained of occasional shoulder pain with numbness of the 
fingers, occasional shortness of breath, and occasional loose 
stools.  Physical examination, which included the lungs, 
abdomen, and joints, was essentially within normal limits.  
The diagnoses were history of bursitis in service with no 
evidence of current problems; occasional shortness of breath, 
likely as not consistent with 45 pack year history of 
cigarette smoking; occasional loose stools felt to be 
clinically insignificant, with any similar condition in 
service felt to be acute and transitory and unrelated to the 
present condition.  No significant abnormality was shown on 
X-rays of the shoulders and cervical spine.  

It was noted that the results of April 1999 pulmonary 
function studies might be unreliable.  The best data 
suggested mild restrictive ventilatory defect with decreased 
forced expiratory volume at one second and forced vital 
capacity; there was no significant response to a 
bronchodilator.  

On VA eye examination in April 1999, the veteran's 
uncorrected distant visual acuity was 20/40-2 in the right 
eye and 20/80- in the left eye, corrected to 20/20 
bilaterally.  The diagnosis was refractive error/presbyopia 
with no apparent pathology.

Although the veteran's service medical records contains 
complaints of joint pain, gastrointestinal disability, eye 
disability, and respiratory disability, no chronic 
abnormality was diagnosed on discharge physical examination 
in February 1995.  Degenerative joint disease was noted in 
February 1993 and possible arthritis was noted on the 
veteran's February 1995 discharge medical history report; 
however, X-rays of the right shoulder and cervical spine were 
within normal limits in August 1979 and the veteran's 
musculoskeletal system was noted to be normal on physical 
examination in February 1995.  Moreover, when examined by VA 
in September 1995 and April 1999, no musculoskeletal 
abnormality was found and X-rays of multiple joints were 
normal.  With respect to the veteran's claim for service 
connection for arthritis of multiple joints, the Board notes 
that the evidence of current arthritis is limited to the 
veteran's own statements.  As a lay person he is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Since there is no 
competent evidence of current arthritis, the veteran's claim 
for service connection for arthritis of multiple joints is 
not well grounded.

Gas pains were diagnosed in February 1970, rule out 
appendicitis was noted in May 1977, and constipation was the 
assessment in November 1993.  However, the veteran's 
gastrointestinal system was normal on discharge physical 
examination in February 1995.  Although gastritis was 
diagnosed on VA examination in September 1995, no opinion 
concerning its etiology was provided.  It was concluded after 
abdominal examination in April 1999 that the veteran's 
complaints of occasional loose stools were not clinically 
significant and that any similar condition in service was 
acute and transitory and unrelated to the veteran's current 
complaints.  Gastritis was not diagnosed on the April 1999 
examination.  Since there is no medical evidence on file 
suggesting that the veteran currently has gastritis that is 
etiologically related to service, the veteran's claim for 
service connection for gastritis is not well grounded.

The veteran complained of shortness of breath several times 
in service, and a May 1991 chest X-ray showed old granulomas 
and interstitial markings somewhat increased without evidence 
of failure, which were considered questionable chronic 
changes vs. an acute, probable viral related disorder.  
However, the veteran's respiratory system was normal on 
discharge physical examination in February 1995, his lungs 
were clear on chest X-rays in September 1995, and no 
respiratory abnormality was found on physical examination in 
April 1999.  Although the results of pulmonary function 
studies in April 1999 suggested a mildly restrictive 
ventilatory defect, it was noted that the results might be 
unreliable.  In fact, the diagnosis in April 1999 was 
occasional shortness of breath, likely as not consistent with 
the veteran's history of cigarette smoking.  Because there is 
no medical evidence suggesting that the veteran currently has 
a respiratory disability that is etiologically related to 
service, the veteran's claim for service connection for 
respiratory disability is not well grounded.

When the veteran entered service in June 1967, his 
uncorrected distant visual acuity was 20/30 on the right and 
20/100 on the left, corrected to 20/20 bilaterally.  Although 
he continued to have impaired visual acuity throughout 
service, with uncorrected distant visual acuity on discharge 
examination in February 1995 of 20/70 in the right eye and 
20/200 in the left eye, this was due to refractive error and 
was corrected with glasses in February 1995 to 20/20 
bilaterally.  Distant visual acuity was corrected to 20/20, 
bilaterally, on VA eye examinations in September 1995 and 
April 1999; and the diagnosis in April 1999 was refractive 
error, presbyopia, with no apparent eye pathology.  While it 
is true that the veteran's uncorrected distant visual acuity 
did decrease during service, the evidence indicates that this 
was due to refractive error, which is not considered a 
disease or injury for purposes of service connection.  Since 
there is no competent evidence of current eye disability due 
to a disease or injury, the claim for service connection for 
bilateral eye disability is also not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen a claim for service connection with 
respect to each of the above disabilities.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for arthritis of multiple joints, 
gastritis, respiratory disability, and bilateral eye 
disability is denied.


REMAND

Although the issue of entitlement to a compensable evaluation 
for sinus bradycardia with left anterior fascicular block was 
remanded in December 1998 because of new rating criteria for 
cardiovascular disabilities that became effective January 12, 
1998, the veteran's service-connected heart disability was 
not evaluated under the new criteria and the veteran has not 
been provided with an explanation of the current rating 
criteria.  Therefore, the issue of entitlement to a 
compensable evaluation for service-connected heart disability 
is again REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to the issue still on appeal.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
sinus bradycardia with left anterior 
fascicular block.  The claims files must 
be made available to the examiner for 
review prior to the examination.  All 
indicated tests and studies should be 
performed.  All manifestations of current 
disability should be described in detail.  
The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.

3.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue on 
appeal, to include consideration of the 
new schedular criteria for evaluating 
heart disorders and the provisions of 
38 C.F.R. § 3.321(b)(1).

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

